        Case 2:20-cr-00081-MCE Document 16 Filed 01/07/21 Page 1 of 1



               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF CALIFORNIA
               THE HONORABLE MORRISON C. ENGLAND, JR.




UNITED STATES OF AMERICA,                        Case No. 2:20-cr-00081-MCE

                     Plaintiff,
        v                                        ORDER FOR RELEASE OF
                                                 PERSON IN CUSTODY

ELIZABETH LOPEZ-LOMELI,

                  Defendant.
______________________________/



TO: THE UNITED STATES MARSHAL SERVICE

This is to authorize and direct you to release ELIZABETH LOPEZ-LOMELI,
No. 2:20-cr-00081-MCE, from custody directly from the Colusa County Jail, for the
following reasons:

___          Release on Personal Recognizance
___          Bail Posted in the Sum of $
___          Unsecured Appearance Bond
___          Appearance Bond with 10% Deposit
___          Appearance Bond with Surety
___          Corporate Surety Bail Bond
 X           Other: Pursuant to the Court’s sentence of time served.




Issued at Sacramento, California on January 7, 2021, at 10:07 a.m.


Dated: January 7, 2021
